There was no error in the denial of the defendant’s motion to suppress the evidence of the revolver which was found in his pocket during a pat-down and which led to his conviction of unlawfully carrying the same on his person. The judge who heard the motion was justified in concluding, on the basis of the surrounding circumstances as disclosed in the evidence, that the pat-down was permissible. Terry v. Ohio, 392 U. S. 1, 27-31 (1968). Adams v. Williams, 407 U. S. 143,146-149 (1972). Commonwealth v. Ballou, 350 Mass. 751, 755-756 (1966), cert. den. 385 U. S. 1031 (1967). Commonwealth v. Hawkes, 362 Mass. 786, 788-789 (1973). Commonwealth v. Anderson, 366 Mass. 394, 398-401 (1974).

Judgment affirmed.